Citation Nr: 0033643	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent 
for lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision.  

With respect to the claims for a higher initial disability 
rating, I note that in Fenderson v. West, 12 Vet. App. 119 
(1999) the U.S. Court of Veterans Appeals (now the U.S. Court 
of Appeals for Veterans Claims, hereinafter the Court), held, 
in part, that the RO never issued a statement of the case 
concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board concluded that the appeal as to that issue 
was not properly before it, on the basis that a substantive 
appeal had not been filed.  The Court remanded the matter to 
the Board for the issuance of a statement of the case, which 
would thereby give the appellant another opportunity to file 
a timely substantive appeal.  

The veteran's case may be distinguished from the facts in 
Fenderson, as the statement of the case did provide him with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assigned 
rating.  Also, the statement of the case did not identify the 
issue in the same manner as did the RO in Fenderson.  Rather 
it identified the issues as:  "Evaluation of lumbar 
strain."  The veteran's substantive appeal was filed in a 
timely manner, and it is clear from the record that he is 
seeking a higher rating for his service-connected disability.  
Accordingly, there is no need to remand for clarification of 
the nature of the issue on appeal.  


REMAND

The record discloses that the veteran has been provided 
treatment for his low back complaints by a J.H. Rosin, D.O., 
the veteran's private physician.  Of record is a September 
1999 statement that shows that the veteran has been diagnosed 
with degenerative disc disease as well as lumbar arthritis.  
Private records of contemporaneous evaluation and treatment 
as well as any available VA medical records should be 
obtained as they would contribute to an understanding of the 
veteran's overall disability picture.  

In addition, a current examination would be helpful to 
determine the current level of disability as well as the 
etiology of his current complaints.  In view of the 
foregoing, the case is remanded to the RO for the following 
actions:

1.  The RO should take all appropriate 
actions to obtain copies of private 
treatment records from Dr. Rosin 
concerning the veteran's low back 
disability.  All evidence obtained should 
be associated with the veteran's claims 
folder.  

2.  The RO should obtain copies of VA 
outpatient treatment from April 1999 to 
the present.  All evidence obtained 
should be associate with the veteran's 
claims folder.  

3.  The veteran should be afforded an 
examination to determined the current 
nature and severity of the service-
connected low back disability.  All 
indicated special studies and tests 
should be accomplished.  It is important 
to note that the veteran is currently 
service-connected for lumbar strain.  
However, the most recent reports of 
treatment indicate that presence of 
degenerative disc disease and arthritis.  
The examiner is requested to offer a 
complete diagnosis for the existing low 
back symptoms.  Then, the examiner is 
requested to offer an opinion concerning 
the medical likelihood that the existing 
diagnoses are related to the veteran's 
service-connected lumbar strain.  
Specifically, the examiner is to 
determine whether it is as likely as not 
that degenerative disc disease or 
arthritis was caused or worsened by the 
veteran's service-connected lumbar 
strain.  The clinical bases for the 
opinion reached should be set forth in 
detail.  

4.  The RO then should review the 
veteran's claim for an increased rating 
for lumbar spine strain in light of the 
additional development.  If the benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


